DETAILED ACTION
This action is in response to Application No. 17/325,241 originally filed 05/20/2021. The amendment presented on 01/27/2022 which provides amendments to claims 1, 8, and 10 and cancels claim 9 is hereby acknowledged. Currently Claims 1-8 and 10-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Drawings
The office thanks the applicant for the corrected drawings received on 01/27/2022.  These drawings are now in compliance. This objection is now withdrawn.
Previous Claim Objections
The claims were previously objected to for minor informalities. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this objection and consequently the previous objection is now hereby withdrawn.
Previous Claim Rejections - 35 USC § 112 2nd Paragraph
The claims were previously rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
Previous Claim Rejections - 35 USC § 101
The claims were previously rejected because the claimed subject matter was directed to non-statutory subject matter. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
Allowable Subject Matter
Claims 1, 8, and 10 are allowed.
	Further depending claims 2-7 and 11-17 are allowed based on their dependence from an allowable base claim.
The following is an examiner’s statement of reasons for allowance:  The most relevant prior art of record is cited in a current or former PTO-892. The art of record does not appear to fairly suggest either alone or in combination the features as recited in each of the independent claims. Claims 1 and 10 are directed to the flowchart as seen in the corrected Figure 4. Claim 8 is directed to the method of creating a compensation table in memory associated with Figure 2. It is therefore respectfully submitted the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon however still considered 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/           Primary Examiner, Art Unit 2626